DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 1-15, drawn to a composition comprising a compound of formula (I), in the reply filed on February 2, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2022.
Applicant’s election of the species of the compound A-2: 
    PNG
    media_image1.png
    161
    177
    media_image1.png
    Greyscale
 is also acknowledged.  Applicant submits that claims 1-5 read on the elected species.
	The elected species A-2 represents a compound of General Formula (I):

    PNG
    media_image2.png
    56
    252
    media_image2.png
    Greyscale

wherein:
A is 1,3,5-triazine;
n is 3;
B is -NH-; and
C is 4-cyanophenyl.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species was not found in the prior art and the search was expanded to a compound represented by General Formula (I) wherein:
A is 1,3,5-triazine;
n is 3;
B is -NH- or -S-; and
C is 4-cyanophenyl, or optionally substituted phenyl;
and art was found.  Claims 1-7 read on the expanded subgenus noted above.	
Claims 8-15 (all in full) and claims 1-7 (all in part, drawn to generic or specific compounds other than those within the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Improper Markush Grouping Rejection
	Claims 1-5, and 7 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping represented by each of the structural formulae of instant claim 1, i.e., General Formula (I) includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of General Formula (I) include different compounds for the different definitions of A, B, C, and n.  The Markush grouping encompasses alternatives which are in different recognized physical classes. For example, A in General Formula (I) can represent different cyclic groups, e.g., benzene, naphthalene, pyridine, pyrimidine, pyridazine, pyrazine, triazine, etc., and therefore, General Formula (I) represents ring systems that are not commonly classified.
Furthermore, the Markush group of General Formula (I) embraces chemical compounds that do not share any single structural similarity between the species. In other words, there is no substantial structure that is common to all of the Markush alternatives. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a compound represented by General Formula (I) wherein A is triazine, benzene, or naphthalene; B is -NH-; C is phenyl; and n is 3, does not reasonably provide enablement for a composition comprising all other compounds within the scope of General Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The specification fails to enable the preparation of the entire scope of the claimed compounds represented by General Formula (I).  The synthesis schemes in the specification at pages 58-65 provide the essential starting materials to prepare the claimed compounds of General Formula (I) wherein A, B, and C are specific group (see compounds A-1 to A-24), however, there is no disclosure of the sources of starting materials needed to prepare for all other compounds within the scope of General Formula (I).  The specification provides processes of preparing the compounds wherein A, B, and C are the specific groups as seen in the disclosed species A-1 to A-24, however, does not provide any explanation or sources of all other starting compounds required to prepare compounds of General Formula (I) such that a person of ordinary skill could determine if a particular group is suitable to prepare the composition having the specific characteristics of solubility and absorption recited in the claims.  In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  The starting material sources necessary to obtain the instant compounds must have been available as of the filing date in order to provide an enabling disclosure.  See In re Howarth, 654 F.2d 103, 210 USPQ 689 (CCPA 1981); Ex parte Moersch, 104 USPQ 122 (POBA 1954).  Applicants should show that the sources of these starting materials was common knowledge or readily available at the time of filing.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aminaka, US Patent No. 6,476,892.
	Aminaka (US’892) reference teaches a film comprising cellulose acetate, a retardation increasing agent and an organic solvent, see col. 3-9; and Example 1.  The instant claims recite a composition comprising a resin, which can be an acidic cellulose derivative (see e.g., specification at page 24, paragraph [0084]); a solvent and a compound of General Formula (I), wherein A may be triazine, B may be -NH-, C may be optionally substituted phenyl, and n may be 3.  Accordingly, the compound of General Formula (I) of instant claims reads on reference disclosed triazine compound (see structure at col. 12).  The reference provides several examples of solvents, see at col. 7-8, and specific solvent(s) in Example 1.  The reference teaches that the cellulose acetate and the solvent are mixed at room temperature, see col. 8.  Further, the reference teaches that the cellulose acetate film comprising the aromatic compound (i.e., the triazine compound in Example 1) has a retardation value in the range of 150 to 400nm, see col. 3-4; and the transmittance of the polarizing plate measured at 550nm, see col. 11.	
	The reference does not specifically teach the solubility of the aromatic compound in the solvent, and the characteristic of maximum absorption wavelength.  However, the reference inherently teaches these limitations, see for example, the description at col. 3-13. 
MPEP § 2112 states:
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
Accordingly, the reference explicitly discloses a film comprising cellulose acetate (analogous to ‘resin’ of instant claims), a retardation increasing agent (analogous to the compound of General Formula (I) of instant claims) and an organic solvent (analogous to ‘solvent’ recited in instant claims); and inherently teaches the characteristics related to ‘solubility’ and ‘absorption wavelength’ of instant claims.  
	Alternatively, the instantly claimed composition would have been obvious to one having ordinary skill in the art.  Additionally, one of ordinary skill in the art would have been motivated to modify the reference teachings and prepare a composition by combining the cellulose acetate, a solvent and a retardation increasing agent, i.e., an aromatic compound, e.g., 1,3,5-Triazine-2,4,6-triamine, N,N',N''-tris(3-methylphenyl)- compound (see col. 12). One of ordinary skill in the art at the time of the invention would have been motivated to prepare the combination, with the reasonable expectation of obtaining a product having the characteristics of solubility at room temperature, and absorption wavelength. 
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 1, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama et al., US 2003/0085387.  The reference discloses an optical material comprising an aromatic sulfide compound represented by general formula (1) A-(S-Bk)n, wherein A may be a carbocyclic aromatic ring or a heterocyclic aromatic ring (including, e.g., 1,3,5-triazine, see page 6, paragraph [0084]); and B may be a carbocyclic aromatic ring or a heterocyclic aromatic ring (e.g., optionally substituted phenyl, see page 7, paragraph [0105]).  Further, the reference specifically teaches 1,3,5-tris(phenylthio)triazine compound, see page 40, Example 7.  The reference teaches several examples of compounds of formula (1), see the table at pages 8-37.  The reference disclosed compound of formula (1) corresponds to the compound of General Formula (I) of instant claims.  Next, the reference specifically indicates that 1,3,5-tris(phenylthio)benzene was dispersed in PMMA to obtain spin-coated films, see Example 8.  Furthermore, the reference teaches that the optical material comprising the compound of formula (1) is used for lenses, etc., and therefore, may include a polymerizable compound and/or a polymerization initiator, see at pages 7-8; and pages 37-38.
The reference does not specifically teach the maximum absorption wavelength of 1,3,5-tris(phenylthiol)benzene; or the solubility of the compound in the solvent is less than 0.5% by mass.  The disclosure of instant application provides that the limitation - ‘the maximal absorption wavelength in a wavelength range of 300-800 nm is 450 nm or less’ of instant claim 1 indicates that films are not substantially colored by the compound, see page 16, paragraph [0055].  However, the reference teaches that the disclosed optical material is used for forming optical parts having excellent transparency, see for example, page 1, paragraph [0002], and pages 7-8.  Thus, the reference taught optical material is highly likely to have the maximal absorption wavelength set forth in instant claim 1.  Further, the film specifically disclosed in Example 8 was obtained by dispersing the described compound in PMMA followed by spin coating, and as can be seen from the example, the compound is ‘dispersed’ and not ‘dissolved’, thereby indicating relatively low solubility of the compound in the dispersing medium.
One of ordinary skill in the art would have been motivated to modify the reference taught optical material comprising an aromatic compound, i.e., the aromatic sulfide compound of formula (1), including, for example, a 1,3,5-tris(phenylthio)triazine compound; a solvent, for example, the reference taught dispersing medium; and a resin, including a polymer taught in the reference, for example, pages 37-38, paragraph [0136].  The skilled artisan would have been motivated to prepare a composition as recited in instant claims from the teachings of the reference with the reasonable expectation of obtaining an optical material with properties such as higher transparency, higher refractive index, lower dispersion, etc. including the desired solubility and maximum absorption wavelength.

Receipt is acknowledged of the Information Disclosure Statements filed on March 31, 2020; January 15, 2021; and January 10, 2022, and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

April 6, 2022
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP § 803.02:
        As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.